Title: From John Adams to James McHenry, 25 October 1798
From: Adams, John
To: McHenry, James



Sir
Quincy Oct 25th 1798

Inclosed is a letter from Major Gen Hull of the 9th of Oct & another of the 19th inclosing an address of the officers & soldiers of the 4th regiment in the 2d brigade & 3d division of the militia of Masstts. The offer of service as a volunteer corps I pray you to answer according to law & usage
Inclosed also is a letter of 6 Oct from Major Gen Hull & brigadier Gen Walker with an address from the officers of the 1st brigade 3d division. You will please to consider all these papers together & give such an answer as it is fit. I believe we must accept the brigade which offers as a volunteer corps & appoint Hull as a brigadier Walker perhaps will be appointed at Lt Colonel in the army. Why may we not accept the whole division & appoint Hull the Major Gen.
I have the honor to be &c.

J Adams